DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to communications filed 03/10/2022.  Claims 1-20 are pending. 
Response to Arguments

Applicant's arguments filed 03/10/2022 have been fully considered but they are moot due to new rejections due to the amendments. 
The applicant argued that 112 rejections are moot due to the amendments.
Upon further review, the examiner respectfully disagrees. Please review the new rejection. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/320,900, filed on 12/21/2016.
However, the foreign patent upon which priority is claimed fails to provide adequate support under 35 U.S.C. 112 for claims 1-20 of this application. In particular, .   

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 (and corresponding dependent claims 2-14) recite “determine a presence or absence of obstruction second field of view of the sensor information”  
The applicant’s specification does not disclose that a field of view of sensor information.  The specification discloses there are cameras – forward, left, right and rear which have 
It is also noted that a third field of view of the driver is detailed in claim 7 and a second camera and a third field of view is detailed in claim 12.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (and corresponding dependent claim 2-14) recite “receive image data from the one or more inputs, receive sensor information from the one or more inputs; determine a presence or absence of obstructions in a second field of view of the sensor information” which is unclear as first the sensor information can be from the same input 
Note that all dependent claims need to be reviewed for consistency specifically claims 9-12 would need to be modified.

The Office suggests the following Suggestions to clarify the claim 1.  
Suggestion  1

A system, comprising: 
one or more inputs; 
a processor;
a display; and 
a memory storing executable instructions that, when executed by the processor, cause the processor to: 
receive image data from a first camera of the one or more inputs, the image data providing a first field of view surrounding a host vehicle;
 determine a presence of an obstruction in the first field of view; 
receive sensor information from sensors the one or more inputs; 
determine a presence or absence of obstructions in a second field of view of a second camera of the one or more inputs, wherein the determined presence or absence of obstructions in the second field of view carries an associated confidence score for each of the
control the display to display the image data based on the determined presence of the obstruction in the first field of view provided by the image data and based on a comparison of the confidence total to a confidence threshold.

Suggestion  2

A system, comprising: 
one or more inputs; 
a processor;
a display; and 
a memory storing executable instructions that, when executed by the processor, cause the processor to: 
receive image data from a first input of the one or more inputs, the image data providing a first field of view surrounding a host vehicle;
 determine a presence of an obstruction in the first field of view; 
receive sensor information from sensors of the one or more inputs; 
determine a presence or absence of obstructions in a second field of view of a second input of the one or more inputs, wherein the determined presence or absence of obstructions in the second field of view carries an associated confidence score for each of the image data and sensor information, and wherein 
control the display to display the image data based on the determined presence of the obstruction in the first field of view provided by the image data and based on a comparison of the confidence total to a confidence threshold.

Suggestion  3:

A system, comprising: 
one or more inputs; 
a processor;
a display; and 
a memory storing executable instructions that, when executed by the processor, cause the processor to: 
receive image data from a first input of the one or more inputs, the image data providing a first field of view surrounding a host vehicle;
 determine a presence of an obstruction in the first field of view; 
receive sensor information from a second input of the one or more inputs; 
determine a presence or absence of obstructions in a second field of view of a third input of the one or more inputs, wherein the determined presence or absence of obstructions in the second field of view carries an associated 
control the display to display the image data based on the determined presence of the obstruction in the first field of view provided by the image data and based on a comparison of the confidence total to a confidence threshold.

If Suggestion  1: Claim 9 suggestion is: --  image data surrounding the host vehicle.—
If Suggestion  2 or Suggestion  3 : Claim 9 suggestion is : --the first input includes a first camera image data surrounding the host vehicle. --

If Suggestion  1: Claim12  suggestion is: the  image data surrounding the host vehicle--.
If Suggestion  2: Claim 12 suggestion is : --the second input includes  a second camera  image data surrounding the host vehicle--.
the third input includes  a second camera  image data surrounding the host vehicle--.

Claim 10 recite the limitation "the camera" in line 1 (claim 10-11).  There is insufficient antecedent basis for this limitation in the claim.

Claim 15 (and corresponding dependent claims  16-19) recites “image data from one or more inputs, sensor information from the one or more inputs and sensor field of view of the one or more inputs.  It appears that the sensor field of view to be different from field of view of a camera, however, this is unclear as the specification details only fields of view for the cameras and the driver.  

The Office suggests the following Suggestions to clarify the claim 15

Suggestion 1
15. (Currently Amended) A method for selectively displaying information to a driver of a host vehicle, the method comprising: 
receiving image data from a first camera of one or more inputs, the image data providing a camera field of view surrounding the host vehicle; 
determining a presence of an obstruction in the camera field of view;
 receivingsensors of the one or more inputs; 
determining a presence or absence of obstructions in a second field of view of a second camera of the one or more inputs, wherein the determined presence 
Docket No. JLR213085PCTUSCONcausing displaying of the image data based on the determined presence of the obstruction in the camera field of view provided by the image data and based on a comparison of the confidence total to a confidence threshold.  

Suggestion 2: 

15. (Currently Amended) A method for selectively displaying information to a driver of a host vehicle, the method comprising: 
receiving image data from a first input of one or more inputs, the image data providing a camera field of view surrounding the host vehicle; 
determining a presence of an obstruction in the camera field of view; receivingsensors of the one or more inputs; 
determining a presence or absence of obstructions in a second field of view of a second input of the one or more inputs, wherein the determined presence or absence of obstructions carries an associated confidence score for each of the
Docket No. JLR213085PCTUSCONcausing displaying of the image data based on the determined presence of the obstruction in the camera field of view provided by the image data and based on a comparison of the confidence total to a confidence threshold.  

Suggestion 3:

15. (Currently Amended) A method for selectively displaying information to a driver of a host vehicle, the method comprising: 
receiving image data from a first input of one or more inputs, the image data providing a camera field of view surrounding the host vehicle; 
determining a presence of an obstruction in the camera field of view; receivinga second input of the one or more inputs; 
determining a presence or absence of obstructions in a second field of view of a third input of the one or more inputs, wherein the determined presence or absence of obstructions carries an associated confidence score for each of the



Claim 20 recites “one or more inputs to provide image data…the image data from one or more inputs…sensor information from the one or more inputs and sensor field of view of the one or more inputs.  It appears that the sensor field of view to be different from a field of view of a camera.  This is unclear as the specification details only fields of view for the cameras and the driver.  It is also noted claim 20 also has one more inputs provide image data and therefore it is unclear also that the inputs are cameras and sensors. 
	The Office suggests the following Suggestions to clarify the claim 20.  

Suggestion 1:
A system, comprising: 
one or more inputs, at least two inputs of the one or more inputs configured to provide image data; 
a processor; and  
a memory storing executable instructions that, when executed by the processor, cause the processor to perform a method for selectively displaying information to a driver of a host vehicle, the method comprising: 
a first camera of the one or more inputs, the image data providing a camera field of view surrounding the host vehicle; 
determining a presence of an obstruction in the camera field of view; 
receiving sensor information from sensors of the one or more inputs; 
determining a presence or absence of obstructions in asecond field of view of a second camera of the one or more inputs, wherein the determined presence or absence of obstructions carries an associated confidence score for each of the image data and sensor information, and wherein each confidence score contributes to a confidence total used to confirm the presence of the obstructions, wherein the confidence score for each positive detection of an obstruction increases the confidence total, and further wherein the confidence score for each negative detection of an obstruction decreases the confidence total; and 
causing displaying of the image data based on the determined presence of the obstruction in the camera field of view provided by the image data and based on a comparison of the confidence total to a confidence threshold.

Suggestion 2:
A system, comprising: 
one or more inputs, at least two inputs of the one or more inputs configured to provide image data; 
a processor; and  

receiving the image data from a first input of the one or more inputs, the image data providing a camera field of view surrounding the host vehicle; 
determining a presence of an obstruction in the camera field of view; 
receiving sensor information from sensors of the one or more inputs; 
determining a presence or absence of obstructions in asecond field of view of a second input of the one or more inputs, wherein the determined presence or absence of obstructions carries an associated confidence score for each of the image data and sensor information, and wherein each confidence score contributes to a confidence total used to confirm the presence of the obstructions, wherein the confidence score for each positive detection of an obstruction increases the confidence total, and further wherein the confidence score for each negative detection of an obstruction decreases the confidence total; and 
causing displaying of the image data based on the determined presence of the obstruction in the camera field of view provided by the image data and based on a comparison of the confidence total to a confidence threshold.

Suggestion 3:
A system, comprising: 
one or more inputs, at least two inputs of the one or more inputs configured to provide image data; 

a memory storing executable instructions that, when executed by the processor, cause the processor to perform a method for selectively displaying information to a driver of a host vehicle, the method comprising: 
receiving the image data from a first input of the one or more inputs, the image data providing a camera field of view surrounding the host vehicle; 
determining a presence of an obstruction in the camera field of view; 
receiving sensor information from a second input of the one or more inputs; 
determining a presence or absence of obstructions in asecond field of view of a third input of the one or more inputs, wherein the determined presence or absence of obstructions carries an associated confidence score for each of the image data and sensor information, and wherein each confidence score contributes to a confidence total used to confirm the presence of the obstructions, wherein the confidence score for each positive detection of an obstruction increases the confidence total, and further wherein the confidence score for each negative detection of an obstruction decreases the confidence total; and 
causing displaying of the image data based on the determined presence of the obstruction in the camera field of view provided by the image data and based on a comparison of the confidence total to a confidence threshold.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



March 15, 2022